Citation Nr: 1449719	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded this case for additional development in November 2013.  The claims file is now entirely contained in VA's electronic processing systems of Virtual VA and the Veterans Benefit Management System (VBMS).

The Veteran's claim for an increased rating for PTSD includes an inferred claim for TDIU.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 12, 2012, the Veteran's service-connected PTSD symptoms caused occupational and social impairment with reduced reliability and productivity due to symptoms most nearly approximating the severity, frequency, and duration of those contemplated by a 50 percent rating; but not occupational and social impairment with deficiencies in most areas, or total occupational or social impairment.

2.  Beginning April 12, 2012, the Veteran's service-connected PTSD symptoms caused significant occupational and social impairment with impaired impulse control, but not total occupational or social impairment.



CONCLUSIONS OF LAW

1.  Prior to April 12, 2012, the criteria for an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  Beginning April 12, 2012, the criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In March 2010, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA, including explaining how ratings are assigned.  This notice was prior to a decision on his service connection claim, and his appeal is from the initial evaluation assigned.  Therefore, no additional notice is required for the downstream issue of the appropriate rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained outstanding VA treatment records and requested Social Security Administration (SSA) records.  The AOJ received a response in May 2014 from SSA informing that the records were no longer available, and the Veteran was informed of this response.  Moreover, VA treatment records note that the Veteran receives SSA disability for his back.  Therefore, such records would not likely assist in his claim for a higher rating for PTSD, and he will not be prejudiced by their absence.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

VA provided examinations for the Veteran's PTSD in May 2010, April 2012, and March 2014, as directed in the prior remand.  There is no assertion or indication that these VA examinations were inadequate, or that additional medical evidence is needed.  Rather, they addressed the pertinent rating criteria, discussed the overall effect of symptoms on functioning, and differentiated between PTSD symptoms and non-service connected symptoms.  Although the VA examiner did not provide a Global Assessment of Functioning (GAF) score, as directed by the remand, this is not prejudicial, as the GAF score is not conclusive of the level of impairment.  

In sum, these actions were in substantial compliance with the remand directives, and a further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed, and there is no further notice or assistance that would be reasonably likely to assist in substantiating the Veteran's claim.  VA satisfied its duties to notify and assist the Veteran, and he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Preliminarily, the Board notes that the evidence shows various diagnoses including PTSD, bipolar affective disorder, mood disorder, and character or personality problems.  The Veteran is not service-connected for any mental health disability other than PTSD.  When it is unclear what condition is the cause of a particular symptom, VA will apply the benefit of the doubt to attribute the symptoms to a service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, there is insufficient evidence to separate the mental health symptoms of service-connected PTSD from those of any other condition or cause.  Id.

In particular, a detailed VA psychological consult for treatment in February 2010, as well as VA examinations in May 2010, April 2012, and March 2014, have indicated that the majority of the Veteran's PTSD symptoms are not due to his traumatic experiences during service.  Rather, they opined that the Veteran has symptoms related to his pre-service childhood physical and sexual abuse, and his own post-service criminal history related to sexual abuse.  There are also several notations of underlying personality traits or characterological disorder, which were found to be the cause of some of the Veteran's mental health symptoms.  

Nevertheless, the May 2010 VA examiner stated that the symptoms of the Veteran's Axis I diagnoses (PTSD and bipolar disorder) could not be separated.  He noted that the Veteran's bipolar disorder appeared to be in remission at present, but that if it was active, it would aggravate his PTSD.  This examiner also stated that the Veteran's in-service experiences likely exacerbated his mental illness and PTSD, noting other diagnoses of mood disorder and bipolar disorder.  Similarly, the April 2012 VA examiner opined that the Veteran's PTSD symptoms were as likely as not related to his trauma experiences during service as they were related to his pre- and post-service traumatic experiences, indicating that the in-service experiences may have exacerbated the Veteran's symptoms due to childhood trauma.  The Veteran's award of service connection was not based on aggravation of a preexisting condition, and there is no indication that any rating percentage was subtracted for preexisting disability, nor would this be proper under the facts of this case.

The March 2014 VA examiner diagnosed PTSD and recorded similar symptoms as the other evaluators, but stated that the Veteran's pattern of hostile and threatening behavior "is NOT considered to be trauma-related but rather is part of the [V]eteran's personality characteristic."  The examiner reiterated that "to be clear, the disruptive behavior is NOT specific to his PTSD but rather to his personality/behavior which is separate from the PTSD diagnosis."  However, this examiner did not provide any explanation for this distinction.  In contrast, the May 2010 VA examiner opined that the Veteran's PTSD symptoms including angry outbursts were as likely as not present before service but exacerbated by service.  Similarly, the April 2012 VA examiner summarized that the Veteran's current PTSD symptoms of arousal, which the DSM-IV defines as including anger outbursts, appeared to be related to both his non-military and military trauma.  

In light of the above, the evidence does not clearly distinguish the service-connected and nonservice-connected mental health symptoms.  Therefore, the Board's rating analysis will evaluate the entirety of the Veteran's disability picture and the effects that his mental health symptoms have on his daily functioning.  Mittleider, 11 Vet. App. at 182; Mauerhan, 16 Vet. App. at 442-43.

The lay and medical evidence is relatively consistent with regard to the Veteran's symptoms and severity during the appeal period.  There are lay statements from the Veteran and his former supervisor; they are competent to give evidence of symptoms observable by their senses, and the Board finds them credible as their statements are detailed and generally consistent with the other evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As discussed below, the Board finds that the Veteran's service-connected mental health disability has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms that most closely approximate the severity, frequency, and duration of those contemplated by a 50 percent rating for the period prior to April 12, 2012.  From that point forward, the evidence warrants a higher rating of 70 percent, but no higher.  See Vazquez-Claudio, 713 F.3d at 117.  

Under the General Rating Formula, the criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

In this case, there is evidence of disturbances of motivation and mood including varying levels of energy and interest in activities, irritability, and episodes of conflicts with others.  These demonstrate that the Veteran's PTSD symptoms cause difficulty in social and occupational functioning.  His chronic sleep problems with nightmares, anxiety with occasional panic attacks, hypervigilance with flashbacks or intrusive memories, and episodes of depression would also cause him to be less reliable and productive.  The Veteran has also had flattened or restricted affect with feelings of estrangement and difficulty loving others.  He reported being fairly isolated and having poor relationships, with only one friend and no romantic relationship during the appeal period.  Therefore, a 50 percent rating is appropriate.  

However, prior to April 12, 2012, the Veteran's PTSD symptoms do not result in occupational and social impairment with deficiencies in most areas, or rise to the level of a 70 percent rating.  Rather, the Veteran has lived alone and cared for himself, his property, and finances.  Although the Veteran referred to himself as having "cognitive distortion" due to his childhood traumas in the February 2010 treatment consult, VA providers and examiners repeatedly found him to have coherent and logical thought patterns and content.  There is no evidence of disorientation or obsessive rituals, and he repeatedly denied any hallucinations or delusions.  The Veteran has also generally denied memory or concentration problems, and testing showed no memory impairment.  The Veteran has maintained at least one friend, and he reported participating in war games on weekends with a local veterans' group at the April 2012 VA examination.  As such, he does not have an inability to establish and maintain effective relationships.

Further, although a February 2010 VA provider noted that the Veteran's appearance was disheveled, with food stains on his clothes, this provider and other treating providers and examiners evaluators consistently found the Veteran capable of caring for himself.  The May 2010 VA examiner stated "[N]o, the claimant is not able to maintain minimal personal hygiene and other basic activities of daily living."  Nevertheless, statement this was included along with a list of "no" responses to other PTSD symptoms, and no explanation or reasoning was provided as with all other answers for which the examiner indicated that symptoms were present.  Therefore, this appears to have been a typographical error.  Moreover, there were no other notations of neglect of personal appearance or hygiene in the mental treatment records or examinations after that time.  As such, the notations regarding appearance and hygiene in 2010 appear to have been anomalies or short-lived, and they do not reflect his overall impairment in this regard.

Although the Veteran reported attempting suicide in the 1970s, and he has reported feeling hopeless (such as in March 2010 and May 2010), he has repeatedly denied any current suicidal thoughts or ideation throughout the appeal period.  As such, any suggestion of suicidal ideation does not rise to the level of a 70 percent rating.

There was a notation of erratic behavior in a July 2009 VA treatment record, but this was several months prior to the appeal period and, therefore, is not highly probative.  The February 2010 VA psychology consult provider also noted that the Veteran would laugh at inappropriate times during the evaluation.  Nevertheless, the evidence otherwise generally indicates that the Veteran had appropriate behavior, with the exception of his work and social conflicts as discussed above.  Although the May 2010 VA examiner recorded panic attacks two or three times a month, and the Veteran reported having physiological response of a sick feeling when there was a helicopter overhead, there evidence does not suggest near-continuous panic.  To the contrary, the Veteran generally denied panic attacks of any regularity for other treatment and evaluation purposes.  Additionally, the Veteran has denied depressive symptoms at times.  As such, his panic or depression are not so nearly continuous as to affect his ability to function independently, appropriately, and effectively.  

The Veteran has had anger and irritability throughout the appeal period; however, prior to April 12, 2012, the evidence shows that he was more able to control his anger, such that his symptoms did not rise to the level of severity to warrant a 70 percent rating.  Further, the Veteran has repeatedly denied homicidal ideation or any intent to hurt others, and there have been no episodes of physical violence.  

For example, in a July 2009 VA treatment record, the Veteran reported ongoing aggressive impulses but no intent or plan to harm others.  He adamantly stated that he was not a danger to anyone and would not let it get to that point, and that was why he was seeking mental health treatment.  In his February 2010 VA psychiatric consult, the Veteran also denied a past history of violence other than sexual assaults in the 1990s.  During the May 2010 VA examination, he reported daily uncontrolled anger outbursts lasting for several minutes.  The Veteran stated that a prison psychiatrist had told him he was a "danger" to himself and the public; however, he was imprisoned prior to the period on appeal, so records from that time are not pertinent to the current rating.  The May 2010 VA examiner also noted that the Veteran had impaired impulse control, in that he was unable to control his temper daily to a moderate degree.  The Veteran reported that this interfered with his social and occupational functioning, in that he conflicts with past supervisors and bosses and had lost a number of jobs over this.  Similarly, a September 2010 statement from the Veteran's past supervisor, who called himself a friend and has known the Veteran for 30 years, noted he had difficulty relating to others, conflicts with workers, and behavioral disruptions.  The supervisor reported that a later supervisor fired the Veteran for being too disruptive; he last worked in 2002.  

At the April 2012 VA examination, the Veteran reported symptoms of a nature and severity similar to those discussed above.  He also reported that his anger and irritability were well managed with his current medications; however, the examiner noted that he had recently raised his cane in assault at another group therapy member.  The Board does not find documentation of this event in the treatment records, although there is no reason to doubt the examiner's notation.  It is also consistent with the Veteran's report in his May 2012 appeal that his symptoms were worsening and he was less able to deal with people.  The Veteran continued to report similar symptoms in VA individual and group therapy sessions.  

A February 2013 VA treatment record noted that the Veteran made a verbal threat to the staff to bring in a weapon and "shoot up the place," and VA police were called.  At a follow-up mental health treatment, also in February 2013, the Veteran indicated that he was angry because there was no appointment available, but he relaxed after the police were called.  He stated that he never threatened to hurt anyone, apologized, and indicated that he realized the seriousness of the situation.  

At the March 2014 VA examination, the Veteran reported that he has anger problems if he does not take his medications, which had resulted in him getting kicked out of stores and a few incidents at the hospital where he threated staff members and security was called.  The Veteran denied any actual intent to harm people at those times and indicated that he did not own a weapon.  Nevertheless, the March 2014 VA examiner stated that this was a continuing behavior pattern, that it impaired the Veteran's ability to interact appropriately and successfully with others, and that it appeared to significantly disrupt his social and occupational functioning.  
 
The Veteran was assigned a GAF score of 50 in February 2010, March 2010, May 2010, and repeatedly in VA treatment records from April 2012 through November 2013.  The April 2012 VA examiner assigned a GAF score of 62, although this was based on similar symptoms as in the past.  The March 2014 VA examiner did not assign a GAF score, as this measure is no longer used under the recently amended DSM guidelines, or the DSM-V.  These assigned GAF scores ranged from the upper limit for serious impairment, just below the lower limit for moderate symptoms, to an assessment of mild symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  However, the GAF score is not conclusive of the level of impairment, and the Board must consider all evidence. 

All three VA examiners described the Veteran's PTSD symptoms related to service as transient or mild with decreases in efficiency and ability only during periods of significant stress.  Nevertheless, as noted above, the Veteran's other symptoms must also be included in determining his level of impairment.  Mittleider, 11 Vet. App. at 182.  The May 2010 VA examiner further indicated that, if the PTSD symptoms due to the Veteran's pre- and post-service traumas were included, then the effect on his social and occupational impairment would be reduced reliability and productivity.  This is generally consistent with the Board's review of the evidence, and with the nature and severity of the Veteran's symptoms in the lay and medical evidence for the period prior to April 12, 2012, warranting a 50 percent rating, but no higher.

Although treatment records from April 2012 forward also assigned a GAF of 50, as noted above, the evidence also shows that he began having episodes of hostile or threatening behavior toward others due to impaired impulse control from April 12, 2012 forward.  There was no indication of such episodes prior to that time, and the Veteran previously indicated that he was able to control his anger, whereas he reported in May 2012 that his symptoms were worsening.  Otherwise, the Veteran's symptoms continued at a similar severity as during the rest of the appeal period.  Again, the March 2014 noted that the Veteran's threatening and hostile behavior patterns affected his ability to interact appropriately and effectively, and caused significant disruption in his social and occupational functioning.  This rises to the level of a 70 percent rating.  38 C.F.R. §§ 4.7, 4.130, DC 9411.

In contrast, throughout the appeal, the Veteran's PTSD symptoms have not caused total occupational or social impairment, or manifested by symptoms of a similar severity, frequency, or duration as those contemplated by a 100 percent rating.  As discussed above, there have been no symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation, or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran has had impaired impulse control with threatening behaviors since April 12, 2012, he has consistently denied any intent to harm others or any homicidal ideation, and there have been no episodes of physical violence.  The Veteran also has generally denied suicidal ideation.  As such, he is not a persistent danger to himself or others.  Further, although there were some notations of neglected personal hygiene in 2010, these do not appear to be consistent with the other evidence or reflect a pattern of behavior.  The Veteran retains at least one friend and has some social activities.  Therefore, there is not total impairment, and a 100 percent rating is not warranted.  Id.

All potentially applicable diagnostic codes have been considered in determining the appropriate rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been assigned, but the Veteran's mental health symptomatology otherwise remained relatively stable, and any decreases or increases in severity were not sufficient for a different rating.  Fenderson, 12 Vet. App. at 126-27.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  Rather, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  The rating criteria and case law for evaluating mental health disorders are intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  


ORDER

An initial rating of 50 percent for PTSD prior to April 12, 2012; and a rating of 70 percent for PTSD beginning April 12, 2012, is granted.


REMAND

The Veteran's claim for a higher initial rating for PTSD includes an inferred claim for TDIU.  See Jackson, 587 F.3d at 1109-10; Rice, 22 Vet. App. at 453-54.  Although the Veteran has reported that he stopped working in 2002 due to his back, he has also asserted that he lost jobs frequently due to his PTSD symptoms.  His former supervisor also indicated that he was eventually fired due to conflicts with coworkers and supervisors and behavioral disruptions.  As such, it is unclear whether he is unemployable due to his service-connected PTSD for VA purposes.  Therefore, all appropriate notice and assistance as to the TDIU claim should be provided, and an examination is necessary to determine if the Veteran is unemployable due to his service-connected disabilities for VA purposes.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to substantiate a claim of TDIU, and request him to complete a formal application (VA 21-9840).  Allow time for a response.

2.  Then, schedule the Veteran for a VA examination, and forward the claims file to the examiner, to provide an opinion on employability as a result of PTSD.  

The examiner should describe the effects of the Veteran's PTSD on his ability to secure or follow a substantially gainful occupation, with consideration of the Veteran's level of education, special training, and previous work experience, but not the effects of any nonservice-connected disabilities.  To the extent possible, the examiner should discuss what types of tasks the Veteran could complete with his service-connected disabilities.

The examiner should provide reasons for any opinion offered.  If the examiner chooses to reject the lay reports, a reason must be provided, which cannot be due solely to a lack of medical documentation.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
C. Fields
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


